                            UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA

                                    CASE NO.: 1:18-cv-00950

JOHN PIERCE,

        Plaintiff,

vs.

WELLS FARGO BANK, N.A.

        Defendant.
                               /

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, John Pierce (“Plaintiff”), and

Defendant, Wells Fargo Bank, N.A. (“Defendant”), hereby jointly stipulate and agree that Plaintiff

hereby dismisses, with prejudice, his claims asserted against Defendant in the above-styled action,

with the parties to bear their own attorney’s fees, costs and expenses.




      /s/ W. Stacy Miller                                /s/ Jonathan Reich.
      W. Stacy Miller II, Esq.                           Jonathan Reich, Esq.
      MILLER LAW GROUP, PLLC                             WOMBLE BOND DICKINSON (US) LLP
      555 Fayetteville St., Suite 201                    One West 4th Street
      Raliegh, NC 27602                                  Winston-Salem, NC 27101
      Stacy@MillerLawGroupNC.com                         jonathan.reich@wbd-us.com
      Office: 919-348-4361                               Office: 336-721-3623

      Attorney for Plaintiff                             Attorney for Defendant




       Case 1:18-cv-00950-CCE-JLW Document 20 Filed 08/22/19 Page 1 of 2
    /s/ Christopher Legg                               /s/ Nicole Y. Su
    Christopher W. Legg, Esq.                          Nicole Y. Su
    CHRISTOPHER W. LEGG, P.A.                          WOMBLE BOND DICKINSON (US) LLP
    499 E. Palmetto Park Rd., Ste. 228                 3200 Park Center, Drive, Suite 700
    Boca Raton, FL 33432                               Costa Mesa, CA 92626
    Chris@theconsumerlawyers.com                       Nicole.su@wbd-us.com
    Office: 954-962-2333                               Office: 657-266-1046

    Attorney for Plaintiff                             Attorney for Defendant




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 22, 2019 the foregoing document was filed with the

Clerk of Court by using the CM/ECF system which will send an electronic service to all parties of

record.

                                            /s/ Christopher Legg
                                            Christopher W. Legg, Esq.




                                               2

      Case 1:18-cv-00950-CCE-JLW Document 20 Filed 08/22/19 Page 2 of 2
